Citation Nr: 0917242	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-28 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for atrial 
fibrillation/flutter, including as secondary to service-
connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins




INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.  

This appeal arises from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) remanded the Veteran's 
claims in December 2007 to afford him VA examinations and to 
obtain medical opinions.  The development ordered has not 
been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2008 supplemental statement of the case informed 
the Veteran that, due to his failure to report for his 
scheduled VA examination in January 2008, his claims had been 
denied.  The Veteran responded in February 2008 that he had 
not received notice of the scheduled VA examination.  He said 
he would appear for a VA examination, but requested that it 
be conducted at the VA Tennessee Valley Healthcare System-
Alvin York Campus in Murfreesboro, Tennessee, where he 
obtains his regular care.  He further explained that going to 
Nashville for the examination was not feasible as he does not 
cope well with traveling to Nashville because of anxiety 
attacks triggered by exposure to lots of traffic and crowds.  
The Board notes the Veteran is service-connected for 
posttraumatic stress disorder (PTSD).

As the Veteran has informed VA that he was not notified of 
the scheduled VA examination, and has shown willingness to 
report for one in Murfreesboro, Tennessee, the claim will be 
remanded to attempt to provide the Veteran with a VA 
examination at the Murfreesboro VA Medical Center and to 
obtain a medical opinions as instructed below.  

The Veteran should be aware that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, who without 
good cause fails to report for such examination or 
reexamination, action in accordance with this section shall 
be taken.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655 (2008).  

The Veteran is responsible for informing VA of his current 
address and telephone number.  In reviewing the claims 
folder, the Board noted the letter sent by the VA Medical 
Center was sent to the same address as the February 2008 
supplemental statement of the case, which the Veteran 
received.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA cardiology examination at the VA 
Tennessee Valley Healthcare System-Alvin 
York Campus in Murfreesboro, Tennessee.  
The claims folder should be made available 
in conjunction with the examination.  The 
examiner is asked to answer the following 
question:

Is at least as likely as not (at least a 
50 percent probability) that the Veteran's 
atrial fibrillation is related to any 
injury or disease incurred during active 
duty service, or was caused by or 
increased in severity due to his service-
connected PTSD?  

The examiner is asked to explain his 
reasons for any opinion expressed 
including references to any clinical data 
or medical text which support his/her 
conclusion.  

2.  The Veteran should also be scheduled 
for a VA orthopedic examination at the VA 
Tennessee Valley Healthcare System-Alvin 
York Campus in Murfreesboro, Tennessee.  
The claims folder should be made available 
in conjunction with the examination.  The 
examiner is asked diagnosis any current 
low back disorder(s).  For each low 
disorder diagnosed, he/she is asked to 
answer the following question:

Is it is at least as likely as not (at 
least 50 percent probability) that the 
current low back disorder had its onset 
during or is related to any injury or 
disease incurred within active military 
service?

The examiner is asked to provide his/her 
reasons for any opinion expressed and 
reference any clinical data or medical 
text used to support their conclusion.  

3.  Thereafter, VA should readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are denied, VA should issue the 
Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




